Citation Nr: 0504307	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran filed a timely request for waiver of 
recovery of an overpayment of VA compensation benefits, 
calculated in the amount of $42,428.13.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The appellant had active service from March 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision, in which the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana denied the appellant's request for 
waiver of VA compensation debt in the amount of $42,428.13, 
on the basis that the appellant did not timely submit the 
request.   

In October 2002, the Board affirmed the Committee's October 
2000 decision.  The appellant then appealed the Committee's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in November 2003, based on a Joint Motion 
for Remand (joint motion), the Court vacated the Board's 
October 2002 decision and remanded the matter to the Board 
for readjudication consistent with the joint motion.   

In response to the Court's Order, the Board remanded the 
appellant's claim to the RO for additional action in April 
2004.  Thereafter, the appellant testified in support of his 
claim at a videoconference hearing held before the 
undersigned in August 2004. 

Although the appellant advised the undersigned acting 
veterans law judge at the August 2004 hearing that he would 
submit further evidence in support of his claim, examination 
of the materials submitted by the appellant reveal them to be 
duplicates of documents already on file and previously 
considered by the RO.  Thus, the Board may proceed with this 
appeal.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 7104(a) (West 2002).



FINDINGS OF FACT

1.  The RO paid the appellant VA compensation benefits at the 
100 percent rate from November 1974 to December 1997.  

2.  In December 1994, the RO sent a letter to the appellant's 
last known residential address and the Indiana Reformatory 
informing the appellant that it had received information that 
he was incarcerated, a fact that affected the amount of VA 
compensation benefits to which the appellant was entitled.

3.  In a letter received in February 1995, the appellant 
confirmed that he was incarcerated and that all further 
correspondence should be directed to his son at a specified 
address.   

4.  In December 1997, the RO sent two letters to the address 
the appellant specified informing the appellant that it had 
reduced his VA compensation benefits to the 10 percent rate, 
effective the 61st day of his incarceration, thereby 
resulting in an overpayment of $42,428.13, and that he had a 
right to request a waiver of recovery of that overpayment 
within 180 days.

5.  The postal service did not return either of the December 
1997 letters to the RO as undeliverable.

6.  The RO received the appellant's request for waiver of 
recovery of the overpayment at issue in September 2000, after 
the 180-day period expired.  

7.  There was no correspondence received from the appellant 
subsequent to February 1995 indicating that he desired his 
mail to be delivered to any other address other than his 
son's.  

8.  There was no delay in the appellant's receipt of the 
notification of indebtedness 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
appellant's control.  


CONCLUSIONS OF LAW

1.  The appellant did not file a timely request for waiver of 
recovery of an overpayment of VA compensation benefits, 
calculated in the amount of $42,428.13.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.710(a), 1.963(b), 3.1(q) 
(2003).

2.  The appellant was not precluded from filing a timely 
request for waiver of recovery of an overpayment of VA 
compensation benefits, calculated in the amount of 
$42,428.13, due to error by VA, the U.S. postal authorities, 
or due to other circumstances beyond the appellant's control.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.710(a), 
1.963(b), 3.1(q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In substance, the appellant in this matter argues that he was 
precluded from filing a timely request for waiver of recovery 
of an overpayment of VA compensation benefits under the 
provisions of 38 U.S.C.A § 5302, due to his incarceration.

As a preliminary matter, the appellant contends that VA did 
not assist him in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  However, it has been observed that the 
notification and assistance provisions of the VCAA are 
inapplicable to claims such as the appellant's.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) (holding that such 
provisions are inapplicable in waiver of overpayment cases 
because the statute pertinent to such cases is found in a 
different chapter of title 38 of the United States Code than 
the chapter to which the VCAA provisions are pertinent). 

Notwithstanding the inapplicability of the VCAA, it has been 
previously held that in fulfilling its duty assist 
incarcerated claimants such as the appellant here, VA 
adjudicators are to tailor such assistance to the peculiar 
circumstances of confinement, and that "such individuals are 
entitled to the same care and consideration given to their 
fellow veterans."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
 
The sole matter at issue in this appeal is whether the 
appellant submitted a timely request for waiver of recovery 
of an overpayment of VA compensation benefits.  The 
determination of this issue is based upon  inquiry as to 
whether such a request was received within 180 days of the 
notice of indebtedness, and if not, whether an error or some 
other circumstance on the part of VA or the postal service 
delayed actual receipt of the notice of indebtedness.  As 
will be discussed below, the appeal is being denied upon the 
basis that because the appellant notified VA of a specific 
address and a specific person to whom correspondence should 
be forwarded (i.e., his son) and he did not alter such 
notification, there is no error on the part of VA or the 
postal service.  

Clearly, the appellant is a non-legally trained layperson.  
While the Board has therefore carefully considered whether 
the appellant was unaware of the central issue in this 
matter, it cannot be doubted that the appellant was well 
aware of the Board's central inquiry.  His colloquy with the 
undersigned during the August 2003 videoconference hearing 
reveals him to be well-spoken, articulate, and knowledgeable 
as to the critical dates in this matter.  The record 
indicates that during the course of this appeal, in a letter 
dated June 2000, decisions issued in October 2000 and October 
2002, a statement of the case issued in January 2001, a 
remand issued in April 2004, and during a videoconference 
hearing held in August 2004, VA continually advised the 
appellant of the critical issue in this case.  VA also 
advised the appellant of the reasons for which his claim had 
been denied, the evidence it had considered in denying that 
claim, and the evidence still needed to substantiate that 
claim as well as the law and regulations pertinent to his 
claim.  

Apart from VA's advisements, in November 2003 the Court 
remanded the appellant's claim to the Board for 
readjudication consistent with the joint motion.  Pursuant to 
that motion, the Board remanded the appellant's claim to the 
RO for the purpose of affording the appellant a 
videoconference hearing.  This hearing was conducted in 
August 2004, but thereafter, the appellant alleged that VA 
violated his due process and equal access procedural rights.  
The Board has considered the appellant's arguments, but finds 
them to be without merit.  

First, although the appellant argues that he was not informed 
of the scheduling of the hearing, he was clearly prepared 
with detailed arguments and written documentation in 
substantiation of his claim.  The transcript of the 
proceeding indicates that the issue for resolution was 
determining whether the appellant's waiver request was 
received within 180 days of the notice of indebtedness, and 
if not, whether an error or some other circumstance on the 
part of VA or the postal service delayed actual receipt of 
the notice of indebtedness.  Portions of the hearing 
transcript are illustrative:

Question by Acting Veterans Law Judge: [Y]our 
letter was actually received in February 1995 . . . 
The determinative factor in this matter, it seems 
to me, is the address that you provided the VA, 
whether you appointed your son power of attorney 
...

Answer by appellant:  Yeah.

Question by Acting Veterans Law Judge:  ...or not, 
is, is really not relevant.  It's you give us an 
address that says, here's where you contact me.  
That's, that's the critical factor that's going to 
control.  From January 1995 or February 1995 when 
we received your letter, until March 2000, we 
received nothing from you personally in the 
record."

Transcript, page 9.

Question by Acting Veterans Law Judge:  But you 
(are) going to have to, in order to substantiate 
this claim, you're going to have to give me some 
kind of evidence to indicate the VA was on notice 
between the time that you said, . . . send the mail 
to my son and the time that in March 2000, when you 
said I have not been in contact with VA for four 
years now to change that status."

Transcript, page 12.

The balance of the hearing transcript indicates that the 
appellant was afforded an additional opportunity to submit 
evidence in support of the claim, and was further apprised 
that if he did so without waiver of RO consideration, a 
remand of the appeal would result.  The record thus indicates 
that contrary to the appellant's present contentions, he has 
been apprised of what evidence would assist him.  See 
Constantino v. West, 12 Vet. App. 517 (1999) (Pre-VCAA 
holding, indicating that VA hearing officers have a 
responsibility to advise claimants of what evidence would 
substantiate claims).  

Similarly, other than the appellant's assertions, there is no 
indication that the undersigned dealt with the appellant 
prejudicially at the hearing.  All individuals who preside 
over such hearings are counsel with the Board and are not 
employed to function in an adversarial capacity.  In 
particular, by preparing a remand of the appellant's claim to 
the RO for the purpose of affording the appellant a 
videoconference hearing at his correctional facility, the 
Board, or more specifically, the undersigned, clearly 
understood the concept that an incarcerated veteran is 
entitled to the same rights as all veterans.  

Indeed, the basic facts of record are not in dispute, and may 
be said to be 
insusceptible of misinterpretation by the appellant or by the 
Board.  The RO began paying the appellant VA compensation 
benefits at the 100 percent rate in November 1974.  The 
appellant was still receiving such benefits in 1994, when the 
RO received information suggesting that the appellant was 
incarcerated.  In August 1984, the RO sent a letter to the 
appellant's then known residential address indicating that if 
the appellant was convicted of a felony and in receipt of 
service-connected compensation, his benefits would be reduced 
to the 10 percent rate, effective the 61st day of 
incarceration.  The RO provided the appellant 60 days to 
confirm whether he was incarcerated and indicated that, in 
the meantime, it would continue paying the appellant VA 
compensation at the 100 percent rate.   

By letter dated in September 1994, the State of Indiana 
advised the RO that the appellant was incarcerated with the 
Department of Corrections, State of Indiana.  In October 
1994, the RO contacted the Indiana Department of Corrections 
and learned that the appellant was incarcerated at Indiana 
Reformatory.  

Based on this information and by letter dated in December 
1994 - addressed to the appellant at his last known 
residential address and the Indiana Reformatory, the RO 
advised the appellant that his VA compensation had been 
suspended pending confirmation that he was incarcerated for a 
felony.

By letter received in February 1995, the appellant informed 
the RO that he was incarcerated and had been awaiting trial 
since May [redacted], 1994.  He noted that his son, B. W., "ha[d] 
been granted [his] power of attorney."  He requested the RO 
to "[p]lease direct all future correspondence to [his son]" 
at the address specified below.  Significantly, there is no 
mention in any part of the appellant's correspondence 
indicating an end-date for the designation of his son's 
address as a point to which VA should address mail.  

In January 1997, the RO again contacted the Indiana 
Department of Corrections and learned that the appellant had 
been convicted of a felony on February [redacted], 1996.  Based on 
this information, in September 1997, the RO sent the 
appellant a letter in care of the address the appellant 
specified as his son's in February 1995.  This letter 
indicated that, because the appellant was incarcerated due to 
a felony conviction, the RO was planning to reduce the 
appellant's VA compensation under 38 C.F.R. 
§ 3.665 and 38 U.S.C. § 3113.  The RO noted that it was 
affording the appellant an opportunity to respond to this 
letter before taking such action.  The appellant did not 
respond, and the letters were not returned as undelivered.  

By two letters dated in December 1997 and addressed to his 
son's address as the veteran directed, the RO informed the 
appellant that it had reduced his VA compensation benefits to 
the 10 percent rate, effective April 15, 1996, the 61st day 
of his incarceration, thereby resulting in an overpayment.  
The other such letter informed the appellant that the amount 
of the overpayment was $42,428.13, and that he had a right to 
request a waiver of recovery of that overpayment within 180 
days.  The postal service did not return either of these 
letters to the RO as undeliverable. 

The RO received no additional correspondence from the 
appellant until March 2000, at which time the appellant sent 
a letter to the RO indicating that he had not been in contact 
with VA for at least four years and was interested in 
learning of the status of his claim.  He further indicated 
that he wished to know why his benefits were terminated 
without notification.  

In a letter dated the same month, the RO responded by 
providing some of the same information furnished in the 
December 1997 letter.  Thereafter, in a letter received at 
the RO in March 2000, the appellant requested a waiver of 
recovery of the overpayment at issue in this case.  In 
October 2000, the Committee denied the appellant's request on 
the basis that the appellant did not timely file the waiver 
request.  

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit submitted on or after April 1, 1983 will be 
considered only if received within 180 days following the 
date of VA's notice of the indebtedness and of the right to 
request a waiver.  The 180-day period may be extended if the 
individual requesting the waiver demonstrates that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester substantiates that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson of 
the Committee shall direct that the 180-day period be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. 
§ 1.963(b)(2) (2003).




It is clear that the RO did not receive the appellant's 
request for waiver of recovery of the $42,428.13 overpayment 
within 180 days following the date of VA's notice of the 
indebtedness and of the right to request a waiver of recovery 
of that overpayment.  However, the appellant argues that he 
never received the December 1997 letters notifying him of the 
overpayment and of his right to request a waiver of recovery 
of that overpayment.  

He further argues that VA should have known that he was 
incarcerated at the time the letters were sent and should 
have sent those letters to his prison address.  At the 
videoconference hearing held before the undersigned in August 
2004, he elaborated that he acted in good faith by informing 
VA of his incarceration.  He explained that before being 
moved to Indiana Reformatory, he was transferred to many 
temporary facilities, which did not offer a permanent 
address.  He therefore designated his son's address as his 
address, but did so only as a temporary measure.  In 
September 2004, he informed the Department of Corrections 
that he was a appellant and the Department of Corrections 
then informed VA by letter that the appellant was 
incarcerated.  He argued that VA should have responded to 
this letter by sending notice of his indebtedness to Indiana 
Reformatory, but instead, withheld it from his file.  Tr. at 
2-8.

Firstly, because the various correspondence to the appellant 
at the address he designated have not been returned as 
undelivered, the law presumes the appellant received them, in 
the absence of clear evidence to the contrary.  See Leonard 
v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
letters were received at the address designated by the 
appellant.



Moreover, although the appellant argues that the September 
1994 correspondence was withheld from the claims folder, it 
clearly is of record.  In this regard, while  VA knew of the 
appellant's incarceration as early as 1994, VA was 
nonetheless obligated to send the December 1997 notices to 
the appellant's then specified address, (his son's), which 
the appellant provided in his February 1995 letter.  In that 
letter, the appellant was clear.  There is no doubt that the 
appellant indicated that he was incarcerated and that the RO 
should forward all further correspondence in care of his son 
at a specified address.  In his letter, the appellant did not 
ask the RO to send further correspondence to a specified 
prison address, or provide a date at which the designation of 
such address would have become null.  See 38 C.F.R. 
§ 3.1(q) (2003) (providing that notice means written notice 
sent to a claimant at his latest address of record); see also 
38 C.F.R. § 1.710(a) (2003) (providing that all 
correspondence pertaining to laws administered by VA shall be 
directed to the address specified by the claimant and that, 
for this purpose, VA will honor any address of the claimant 
in care of another person).  

The fact that the appellant notified VA of his incarceration 
has no bearing on the facts of this case, and does not serve 
to impute negligence, error or fault on the part of VA or the 
postal system such that the 180 day period for the 
challenging of such a debt should be recalculated.  Rather, 
the issue is whether the appellant notified VA of a specified 
prison address at some point after February 1995, when he 
designated his son's address as his own, to March 2000, when 
he requested a waiver of recovery of his overpayment.  If the 
appellant had done so, VA would have been obligated to send 
the notice of indebtedness to such an address, as mandated by 
38 C.F.R. § 1.710(a), supra.  

These matters were not outside of the appellant's control.  
At the time the appellant designated his son's address in 
February 1995, the appellant was not shown to have been 
without mental capacity to realize that from that point until 
he reported otherwise, all correspondence would have been 
there directed.  The appellant made a clear designation in 
this regard, and his arguments may rightfully be construed as 
merely indicating that VA "should have" known otherwise, 
and ignored what he specifically requested VA to do in 
February 1995.  VA was bound by law to honor VA's 
designation.   

Finally, in a written statement received at the Board in 
August 2004, the appellant argues in support of this claim 
that VA failed to consider a January 1995 letter of record as 
an informal claim for apportionment to his family of his VA 
compensation benefits that were withheld due to his 
incarceration.  

This issue is not before the Board.  The sole matter at issue 
in this appeal is whether the appellant submitted a timely 
request for waiver of recovery of an overpayment of VA 
compensation benefits.  This matter entails determining 
whether such a request was received within 180 days of the 
notice of indebtedness, and if not, whether an error or some 
other circumstance on the part of VA or the postal service 
delayed actual receipt of the notice of indebtedness.  In any 
event, the Board notes in passing that at the time the 
appellant's letter was received in January 1995, the 
appellant was still receiving VA compensation benefits at the 
100 percent rate.  It was not until April 15, 1996 that the 
RO began withholding benefits due to the appellant's 
incarceration - at that time, the RO apportioned a part of 
the withheld benefits to the appellant's children through 
their guardian.     

The law in this case is dispositive.  As the appellant 
directed, the RO forwarded all correspondence to the 
appellant at his son's address.  Based on the fact that the 
RO received the appellant's request for waiver of recovery of 
the overpayment in September 2000, after the 180 day period 
had expired, and because there was no delay in the 
appellant's receipt of the notification of indebtedness as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the appellant's control, 
the appellant did not file a timely request for waiver of 
recovery of the overpayment.  As the law is dispositive of 
this issue, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).






ORDER

The appellant's request for waiver of recovery of an 
overpayment of VA compensation benefits not having been 
timely filed, the appeal is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


